*615MEMORANDUM**
Laurence Woods, an Oregon state prisoner, appeals pro se the district court’s judgment dismissing under 28 U.S.C. § 1915(e)(2) for failure to state a claim his 42 U.S.C. § 1983 action alleging that he is being unlawfully incarcerated because of racial prejudice by his parole officer. This court has jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
The district court properly dismissed without prejudice Woods’ action because a judgment in his favor would necessarily imply the invalidity of his conviction. See Heck v. Humphrey, 512 U.S. 477, 487, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.